180 F.2d 1020
50-1 USTC  P 9256
TAYLOR,v.UNITED STATES.
No. 12453.
United States Court of Appeals, Ninth Circuit.
March 24, 1950.Further Rehearing Denied May 23, 1950.

Earl W. Taylor, in pro. per., for appellant.
Frank J. Hennessy, U.S. Atty., Robert B. McMillan, Asst. U.S. Atty., Walter M. Campbell, J., Atty., Office of Chief Counsel, Bureau of Internal Revenue, San Francisco, Cal., for appellee.
Before STEPHENS, HEALY and BONE, Circuit Judges.
PER CURIAM.


1
This appeal is from the district court's order denying appellant's motion to correct and reduce his claimed illegal sentence.  Appellee has filed a motion to dismiss the appeal on the ground that the issues presented have heretofore been adjudicated by this court.  It appears that the only genuine issue raised on this appeal concerns the sufficiency of the indictment under which appellant was convicted and sentenced upon his plea of guilty.  In Taylor v. Squier, 9 Cir., 179 F.2d 640 (rehearing denied February 9, 1950), we held that the indictment sufficiently charged a violation of 26 U.S.C.A. § 145(b).


2
Appellant contends that this appeal raises other and new issues which were not presented on his former appeals.  Taylor here presents lengthy arguments which are a mere repetition of arguments made on previous appeals.  They are entirely devoid of merit.  They are neither 'new' nor do they present justiciable issues.


3
Appellee's motion to dismiss the appeal is granted.


4
Appeal dismissed.